DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shang (US 2014/0133621 A1).

Regarding claim 1, Shang discloses a shift register unit, comprising:
e.g., Fig. 2a: T103] coupled to an input signal terminal [e.g., Fig. 2a: Input-1] and a pull-up node [e.g., Fig. 2a: PU], and 
configured to output an input signal [e.g., Fig. 2b: Input] from the input signal terminal to the pull-up node;
an output circuit [e.g., Fig. 2a: T101, C1] coupled to a clock signal terminal [e.g., Fig. 2a: CLKIN], an output signal terminal [e.g., Fig. 2a: Out] and the pull-up node, and 
configured to output a clock signal [e.g., Fig. 2b: CLK] from the clock signal terminal to the output signal terminal under control of a potential [e.g., Fig. 2b: PU] at the pull-up node;
a resetting and de-noising circuit [e.g., Fig. 2a: T108, T109] coupled to the pull-up node, a pull-down node [e.g., Fig. 2a: PD] and the output signal terminal, and 
configured to reset and de-noise the pull-up node and the output signal terminal under control of a potential [e.g., Fig. 2b: PD] at the pulldown node; and
a pull-down node control circuit [e.g., Fig. 2a: T110] coupled to a first voltage terminal [e.g., Fig. 2a: VSSIN] and the pulldown node, and 
configured to electrically couple the pull-down node to the first voltage terminal under control of the potential at the pull-down node (e.g., see Paragraphs 66-79).

Regarding claim 2, Shang discloses the pull-down node control circuit [e.g., Fig. 2a: T110, T106] is further coupled to the pull-up node [e.g., Fig. 2a: PU] and a second voltage terminal [e.g., Fig. 2a: VDDIN], and 
is further configured to control electrical coupling between the first voltage terminal [e.g., Fig. 2a: VSSIN] and the second voltage terminal under control of the potential [e.g., Fig. 2b: PU] at the pull-up node (e.g., see Fig. 3: stage 3; Paragraphs 70-79).

Regarding claim 3, Shang discloses the pull-down node control circuit comprises 
a first transistor [e.g., Fig. 2a: T110], 
a second transistor [e.g., Fig. 2a: T106] and 
a third transistor [e.g., Fig. 2a: T107], wherein
the first transistor has a gate coupled to the pull-down node, a first electrode coupled to the first voltage terminal, and a second electrode coupled to a first electrode and a gate of the second transistor; 
the second transistor has a second electrode coupled to a gate of the third transistor; and
the third transistor has a first electrode coupled to the second electrode of the first transistor, and a second electrode coupled to the pull-down node (e.g., see Paragraphs 66-79).

Regarding claim 4, Shang discloses the pull-down node control circuit further comprises a fourth transistor [e.g., Fig. 2a: T105], wherein
the fourth transistor has a gate coupled to the pull-up node, a first electrode coupled to the second voltage terminal, and a second electrode coupled to the gate of the first transistor (e.g., see Paragraphs 66-79).

Regarding claim 5, Shang discloses a pull-down control trigger circuit [e.g., Fig. 2a: T105, T107] coupled to a first trigger signal terminal [e.g., Fig. 2a: VDDIN] and the pull-down node, and 
e.g., Fig. 2a: VDDIN] from the first trigger signal terminal to the pull-down node under control of the first trigger signal (e.g., see Paragraphs 66-79).

Regarding claim 6, Shang discloses the pull-down control trigger circuit comprises a fifth transistor [e.g., Fig. 2a: T107] having a gate and a first electrode coupled to the first trigger signal terminal, and a second electrode coupled to the pull-down node (e.g., see Paragraphs 66-79).

Regarding claim 7, Shang discloses the pull-down control trigger circuit is further coupled to a second trigger signal terminal [e.g., Fig. 2a: STVIN], and 
is further configured to trigger the pull-down node control circuit to control the potential at the pull-down node under control of a second trigger signal [e.g., Fig. 2b: STV] from the second trigger signal terminal (e.g., see Paragraphs 66-79).

Regarding claim 8, Shang discloses the pull-down control trigger circuit further comprises a sixth transistor [e.g., Fig. 2a: T105] having a gate and a first electrode coupled to the second trigger signal terminal, and a second electrode coupled to the pull-down node (e.g., see Paragraphs 66-79).

Regarding claim 9, Shang discloses the pull-down node control circuit further comprises a seventh transistor [e.g., Fig. 2a: T104] having a gate coupled to the pull-up node, a first e.g., see Paragraphs 66-79).

Regarding claim 10, Shang discloses the resetting and de-noising circuit comprises 
an eighth transistor [e.g., Fig. 2a: T108] and 
a ninth transistor [e.g., Fig. 2a: T109], wherein
the eighth transistor has a gate coupled to the pull-down node, a first electrode coupled to the second voltage terminal, and a second electrode coupled to the output signal terminal; and
the ninth transistor has a gate coupled to the pull-down node, a first electrode coupled to the second voltage terminal, and a second electrode coupled to the pull-up node (e.g., see Paragraphs 66-79).

Regarding claim 11, Shang discloses the input circuit comprises a tenth transistor [e.g., Fig. 2a: T103] having a gate and a first electrode coupled to the input signal terminal, and a second electrode coupled to the pull-up node (e.g., see Paragraphs 66-79).

Regarding claim 12, Shang discloses the output circuit comprises 
an eleventh transistor [e.g., Fig. 2a: T101] and 
a capacitor [e.g., Fig. 2a: C1], wherein
a gate of the eleventh transistor and a first terminal of the capacitor are coupled to the pull-up node, a first electrode of the eleventh transistor is coupled to the clock signal terminal, and a second electrode of the eleventh transistor and a second terminal of the capacitor are coupled to the output signal terminal (e.g., see Paragraphs 66-79).

Regarding claim 13, Shang discloses a reset circuit [e.g., Fig. 2a: T102, T104] coupled to the first trigger signal terminal, the pull-up node, the output signal terminal, and a second voltage terminal [e.g., Fig. 2a: VSSIN], and 
configured to reset the pull-up node and the output signal terminal to a potential [e.g., Fig. 2a: VSSIN] at the second voltage terminal under control of the first trigger signal at the first trigger signal terminal (e.g., see Paragraphs 66-79).

Regarding claim 14, Shang discloses the reset circuit comprises a twelfth transistor [e.g., Fig. 2a: T104] and a thirteenth transistor [e.g., Fig. 2a: T102], wherein
the twelfth transistor has a gate coupled to the first trigger signal terminal, a first electrode coupled to the second voltage terminal, and a second electrode coupled to the pull-up node; and
the thirteenth transistor has a gate coupled to the first trigger signal terminal, a first electrode coupled to the second voltage terminal, and a second electrode coupled to the output signal terminal (e.g., see Paragraphs 66-79).

Regarding claim 15, Shang discloses a gate driving circuit, comprising:
N stages of cascaded shift register units [e.g., Fig. 7a: shift register units], wherein
an output signal terminal [e.g., Fig. 7a: out] of an nth stage of shift register unit is coupled to an input signal terminal [e.g., Fig. 7a: input] of an (n+1)th stage of shift register unit, and 
e.g., Fig. 7a: CLKB] of the nth stage of shift register unit is coupled to an output signal terminal of the (n+1)th stage of shift register unit, 
where N is an integer greater than or equal to 2, and 
n is an integer greater than or equal to 1 and less than (N-l) (e.g., see Paragraphs 97-98).

Regarding claim 16, Shang discloses each of the N stages of cascaded shift register units has a second trigger signal terminal [e.g., Fig. 7a: STV] coupled to receive a frame reset signal (e.g., see Paragraphs 97-98).

Regarding claim 17, Shang discloses a method of driving the shift register unit, comprising:
in a first period [e.g., Fig. 2b: stage 3] in which an input signal is at a first level, raising, by the input circuit, a potential at the pull-up node;
in a second period [e.g., Fig. 2b: stage 4] in which a clock signal is at the first level, continuously raising the potential at the pull-up node, and causing, by the output circuit, the output signal terminal to be at the first level; and 
in a third period [e.g., Fig. 2b: stage 1-2, 5-6], electrically coupling, by the pull-down node control circuit [e.g., Fig. 2a: T110], the first voltage terminal [e.g., Fig. 2a: VSSIN] to the pull-down node under control of a potential at the pull-down node, and resetting and de-noising, by the resetting and de-noising circuit [e.g., Fig. 2a: T108, T109], the pull-up node and the output signal terminal (e.g., see Figs. 2b, 3; Paragraphs 66-79).

Shang discloses the pull-down node control circuit is further coupled to the pull-up node and a second voltage terminal [e.g., Fig. 2a: VDDIN], and 
in the first period and the second period, the pull-down node control circuit electrically decouples the first voltage terminal from the second voltage terminal under control of the potential at the pull-up node (e.g., see Paragraphs 66-79).

Regarding claim 19, Shang discloses the shift register unit further comprises a pull-down control trigger circuit [e.g., Fig. 2a: T105, T107], and the method further comprises: 
in the third period in which a first trigger signal [e.g., Fig. 2b: reset, stv] is at the first level, triggering, by the pull-down control trigger circuit, the pull-down node control circuit to control the potential at the pull-down node under control of the first trigger signal (e.g., see Paragraphs 66-79).

Regarding claim 20, Shang discloses in a fourth period [e.g., Fig. 2b: stage 1-2, 5-6], continuously de-noising, by the resetting and de-noising circuit [e.g., Fig. 2a: T108, T109], the pull-up node and the output signal terminal under control of the potential at the pull-down node (e.g., see Paragraphs 66-79).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to shift registers.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
7 May 2021